77 F.3d 468
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerome E. CASSELL, Plaintiff-Appellant,andStuart A. Shelton, Raymond Davis, Kerry Smith, George T.Baker, Charles G. Snipes, Douglas H. Perkins, Hugh T.Norton, Mark A. Duesberry, Michael L. Catlin, Zebedee Tuck,Walter Eugene Alexander, Michael R. Runyon, Joe Roscoe, JohnD. Peak, Jr., Eric G. Witcher, Kelvin L. Fuller, Dwight A.Jenkins, Olander D. Jackson, Jr., Paul E. Perry, Frank R.West, Jose Garriso, Alvin Revin, Edward Arnold, DannyMitchell, Alvin Jones, Daniel Ross, Brian Gray, Lawrence A.Harris, Jeffrey Carnes, Kevin Ross, Donnie Hopkins, GilliamJeter, Aali Salaam Luqmantalley, Plaintiffs,v.COMMONWEALTH of Virginia;  George Allen, Governor;  RonaldW. Angelone, Director;  Virginia Department ofCorrections;  Fred W. Greene, Warden;Samuel L. Batts, Defendants-Appellees.
No. 95-7247.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 7, 1996.Decided Feb. 22, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   Claude M. Hilton, District Judge.  (CA-95-993-AM)
Jerome E. Cassell, Appellant Pro Se.
E.D.Va.
DISMISSED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order declining to certify this 42 U.S.C. § 1983 (1988) complaint as a class action and dismissing the case without prejudice.   Because Appellant may amend his complaint to cure the defects in his case, this order is not appealable.  See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (4th Cir.1993).   Further, the district court's refusal to certify this case as a class action is not appealable.  See Coopers & Lybrand v. Livesay, 437 U.S. 463 (1978).   Accordingly, this court does not have jurisdiction over this appeal and it must be dismissed.


2
We deny Appellant's motion for a temporary restraining order and a preliminary injunction.   We also deny Appellant's motion to introduce evidence and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.